NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 14-1945
                                      _____________


                            UNITED STATES OF AMERICA

                                             v.

                           MATTHEW MITCHELLWILSON,
                                               Appellant
                                 _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                   (D.C. Crim. Action No. 4-13-cr-00175-001)
                   District Judge: Honorable Matthew W. Brann
                                  _____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 28, 2014
                                   _____________

    Before: MCKEE, Chief Judge, GREENAWAY, JR., and KRAUSE, Circuit Judges.

                                (Filed: November 6, 2014)

                                      _____________

                                        OPINION*
                                     ______________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
GREENAWAY, JR., Circuit Judge.

       Appellant Matthew Wilson appeals the sentence imposed by the District Court

following a guilty plea for making a false bomb threat in violation of 18 U.S.C. § 844(e).

Wilson argues that the District Court did not give appropriate weight to his mental health

history and that the resulting sentence was substantively unreasonable. For the reasons

that follow, we will affirm the District Court’s judgment of conviction.

                               I. BACKGROUND

       Since we write primarily for the benefit of the parties, we recount only the

essential facts.

       On September 12, 2013, Wilson pled guilty to an information in the Middle

District of Pennsylvania charging him with making a false bomb threat to a federal prison

facility, in violation of 18 U.S.C. § 844(e). Following the guilty plea, Wilson was

released on a personal recognizance bond with pretrial services supervision. Supervision

occurred in North Carolina. On November 26, 2013, Wilson self-surrendered after a

warrant was issued for alleged bail violations. Wilson did not receive a bail revocation

hearing and was detained until he appeared before the District Judge for sentencing for

his § 844(e) violation.

       At sentencing, the United States recommended a split-sentence consisting of a

period of imprisonment with credit for time served (approximately four months and ten

days), followed by commitment to a community confinement facility or halfway house

and a period of supervised release. In response to the government’s recommendation,

Wilson’s counsel argued that a sentence of time served with supervised release and

                                             2
mental health conditions would be appropriate.

       The District Court adopted the factual findings and Guidelines calculation of the

Presentence Investigation Report (“PSR”) in its entirety. Based on a Criminal History

Category I and a total offense level 12, Wilson faced an advisory guidelines range of 10-

16 months’ imprisonment. The District Court imposed a sentence of 16 months’

imprisonment. Wilson filed a timely appeal of his sentence.

            II. JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291.

       We review a sentence for substantive reasonableness under an abuse of discretion

standard. United States v. Tomko, 562 F.3d 558, 567–68 (3d Cir. 2009) (en banc).

                                III. ANALYSIS

       The only issue on appeal is whether the District Court’s sentence was

substantively unreasonable. We conclude that the sentence was not substantively

unreasonable.

       An inquiry into the substantive reasonableness of a sentence asks “‘whether the

final sentence, wherever it may lie within the permissible statutory range, was premised

upon appropriate and judicious consideration of the relevant [18 U.S.C. § 3553(a)]

factors.’” United States v. Doe, 617 F.3d 766, 770 (3d Cir. 2010) (quoting United States

v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006)). “Absent procedural error, we will

affirm the sentencing court ‘unless no reasonable sentencing court would have imposed

the same sentence on that particular defendant for the reasons the district court

                                             3
provided.’” Id. (quoting Tomko, 562 F.3d at 568). The party challenging the sentence

bears the burden of demonstrating unreasonableness. Tomko, 562 F.3d at 567.

       Applying this standard, we discern no abuse of discretion in the sentence imposed.

The sentencing colloquy evidences that the District Court was thorough in its

consideration of the § 3553(a) factors. The District Court considered the “nature and

circumstances of the offense and the history and characteristics of the defendant,” noting

specifically that Wilson has “an extensive history of mental illness and has exhibited a

repeated pattern of disturbing behavior and criminal acts.” App. 92.2

       Furthermore, we find no merit to Wilson’s argument that the District Court failed

to give sufficient weight to Wilson’s mental health history as a mitigating factor under §

3553(a), and instead treated it as an aggravating factor. To the contrary, the District

Court acknowledged Wilson’s “extensive” history of mental illness. Id. There is no

basis in the record to infer that the District Court treated Wilson’s mental health as an

aggravating factor and calculated the length of Wilson’s sentence to ensure that he

receive certain rehabilitative services.3

       The District Court’s sentence of 16 months’ imprisonment for making a false

bomb threat to a federal prison was substantively reasonable. The District Court fully


2
  The PSR detailed an extensive pattern of Wilson’s past troubling and unlawful
behavior. See, e.g., PSR ¶¶ 24-29, 37, 42b, 44-45. For instance, prior to the bomb threat
in this case, Wilson set fires, made bomb threats at his schools, and left threatening notes
for family members. Id. ¶¶ 37, 44-45.
3
  Compare Tapia v. United States, 131 S. Ct. 2382, 2392 (2011) (finding that sentencing
court impermissibly imposed a sentence for rehabilitative reasons when it determined that
the defendant needed to be imprisoned “long enough to get the 500 Hour Drug
Program.”).
                                              4
justified its sentence and gave appropriate consideration to the 18 U.S.C. § 3553(a)

factors. The District Court’s sentence was within the Guidelines range and satisfies all of

the elements of a substantively reasonable sentence. Wilson has not met his burden of

showing that a reasonable sentencing court would not have imposed the same sentence.

                             IV. CONCLUSION

       For the foregoing reasons, we will affirm the judgment of conviction of the

District Court.




                                             5